IN THE MISSOURI COURT OF APPEALS
                           WESTERN DISTRICT
THE EXECUTIVE BOARD OF THE       )
MISSOURI BAPTIST CONVENTION,     )
et al.,                          )
                    Respondents, )
                                 )
v.                               )                      WD78034
                                 )
MISSOURI BAPTIST FOUNDATION,     )                      FILED: May 24, 2016
                      Appellant. )

                           Appeal from the Circuit Court of Cole County
                              The Honorable Frank Conley, Judge

            Before Division Four: Alok Ahuja, C.J., Anthony Rex Gabbert, J., and
                                 S. Margene Burnett, Sp. J.

        The Missouri Baptist Foundation appeals the trial court’s entry of judgment in favor of

the Executive Board of the Missouri Baptist Convention.1 The judgment declared that

amendments made by the Foundation to its organizational documents in 2001 were void; those

amendments had the effect of eliminating various rights of the Convention to oversee and

influence the Foundation’s actions. The court found the amendments to be void because they



        1
                 We refer to the plaintiff-respondent as “the Convention” throughout the remainder of this
opinion. The petition includes additional plaintiffs, but their identity and involvement in the litigation are
not relevant to the issues presented in this appeal. In Executive Board of Missouri Baptist Convention v.
Carnahan, 170 S.W.3d 437 (Mo. App. W.D. 2005), we held that “[t]he Convention is an unincorporated
religious association and, as such, is not a legally cognizable entity,” and that it “lack[ed] the legal
capacity to sue or be sued in the name of the association.” Id. at 445. We also held, however, that the
Executive Board (which is incorporated) could represent the Convention pursuant to Rule 52.10, id. at
451, although we concluded that “[t]he Executive Board as an incorporated entity separate and
independent of the Convention suffered no injury.” Id. at 452.
were adopted without the Convention’s prior review and approval, as required by the

Foundation’s governing documents.

        On appeal, the Foundation argues that the circuit court’s judgment is not an appealable

final judgment and that this appeal should accordingly be dismissed. It also argues that the

Convention lacks standing to sue to challenge the amendments. On the merits, the Foundation

contends that summary judgment was improperly granted because material facts remained in

dispute and because the Convention’s summary judgment motion failed to set forth undisputed

facts to negate certain of the Foundation’s affirmative defenses. The Foundation also argues that

the circuit court’s award of attorney’s fees was erroneous.

        The judgment is affirmed. We conclude that the circuit court’s judgment is a partial final

judgment which is immediately appealable by virtue of Supreme Court Rule 74.01(b). We also

conclude that the Convention has standing to challenge the Foundation’s disregard of provisions

of its organizational documents which gave the Convention the right to review and approve any

amendments. On the merits, we find that the circuit court properly granted summary judgment

to the Convention. Finally, we conclude that the Foundation’s challenge to the circuit court’s

attorney’s fees award is moot because the Convention has released its claim for attorney’s fees in

exchange for a payment made by the Foundation’s insurer.

                                        Factual Background

        This is the second appeal from the circuit court’s grant of summary judgment on the

Convention’s claims against the Foundation.2 In the prior appeal, we found that appellate

jurisdiction was lacking despite the trial court’s certification of its ruling as a partial final



        2
                The underlying lawsuit has also been the subject of two additional appeals. See Exec. Bd.
of Mo. Baptist Convention v. Windermere Baptist Conference Ctr., 280 S.W.3d 678 (Mo. App. W.D.
2009); Exec. Bd. of Mo. Baptist Convention v. Carnahan, 170 S.W.3d 437 (Mo. App. W.D. 2005).


                                                    2
judgment under Rule 74.01(b), because the circuit court’s judgment did not fully dispose of all

issues relating to a distinct “judicial unit.” Exec. Bd. of Mo. Baptist Convention v. Mo. Baptist

Found., 380 S.W.3d 599, 606 (Mo. App. W.D. 2012). Our prior opinion contained a detailed

recitation of the relevant facts, id. at 601-04, from which we borrow without further attribution.

       “The Convention is an unincorporated association of messengers from affiliated Southern

Baptist churches in the State of Missouri. The Convention acts by and through its Executive

Board.” Exec. Bd. of Mo. Baptist Convention v. Windermere Baptist Conference Ctr., 280
S.W.3d 678, 684 (Mo. App. W.D. 2009). The Foundation was originally incorporated in 1946.

In its 1994 charter, the Foundation was established as a charitable corporation under Chapter 352

of the Revised Statutes of Missouri, to support the mission of Missouri Baptists by “developing,

managing and distributing financial resources . . . as the trust services agency of the Missouri

Baptist Convention.”

       Consistent with its declaration that the Foundation was to serve as “the trust services

agency of the Missouri Baptist Convention,” the 1994 charter recognized the close relationship

between the Foundation and the Convention by giving the Convention and its Executive Board

numerous specific rights. The charter established a twelve-member Board of Trustees, and

specified that Trustees were to be “nominated and elected in accordance with the procedures and

practices of the Nominating Committee of the Missouri Baptist Convention.” The 1994 charter

required the Foundation to make quarterly reports to the Executive Board. The charter gave the

Foundation the authority to receive charitable gifts and property, but did not authorize the

Foundation to encumber property, or to distribute undesignated funds, without prior approval of

the Executive Board. The charter also provided that, if the Foundation dissolved, its net assets

after payment of liabilities would be distributed to the Executive Board.




                                                 3
       In the primary provision at issue here, the Foundation's 1994 charter stated that it could

be amended

       in any manner consistent with the purposes of the Foundation as described in
       Article IV(A) herein, upon receiving the vote of a majority of the Trustees in
       office, by submitting any such amendment to the Executive Board of the Missouri
       Baptist Convention for its recommendation of approval to the Missouri Baptist
       Convention and, upon receiving the approval of the Missouri Baptist Convention
       of such amendment, by the President, the Secretary and the Treasurer of the
       Foundation submitting a petition to the Circuit Court of Cole County, Missouri,
       praying for a pro forma decree thereon.

We refer to this provision as the “consent provision.”

       The Convention originally filed this lawsuit in 2002. The Convention’s current operative

pleading is its Fifth Amended Petition, filed in September 2006. The Fifth Amended Petition

asserted claims against five defendants: the Foundation; the Baptist Home; Missouri Baptist

University; Windermere Baptist Conference Center; and Word and Way, a newspaper.3 The

petition began by explaining:

       This case involves the fundamental right of a religious denomination to maintain
       authority over its subordinate ministry corporations by reserving the rights to elect
       trustees and to approve charter amendments. The Plaintiffs seek declaratory and
       injunctive relief under Mo. Rev. Stat. § 478.070 to enforce these rights. The
       Plaintiffs seek a declaration that the dishonest and deceptive breakaway of five
       subsidiary corporations, with ministry assets totaling about a quarter of a billion
       dollars, violated contract promises, statutory rights and other duties owed to the
       Missouri Baptist Convention (the “Convention”).




       3
                 The circuit court granted summary judgment to defendant Windermere in March 2008,
and this Court affirmed that judgment in Executive Board of Missouri Baptist Convention v. Windermere
Baptist Conference Center, 280 S.W.3d 678 (Mo. App. W.D. 2009). The Convention voluntarily
dismissed its claims against Word and Way without prejudice in April 2010. The Fifth Amended Petition
also named the Missouri Secretary of State as a defendant. As we recognized in the prior appeal
involving the Convention’s claims against the Foundation, “the docket entries indicate the Secretary of
State was dismissed as a party.” 380 S.W.3d at 602 n.4. Therefore, at the present time the remaining
defendants are the Foundation, Missouri Baptist University, and the Baptist Home.


                                                   4
       The Convention asserted claims against the Foundation in Counts VII, VIII, and IX of the

Fifth Amended Petition.4 The Convention’s claims against the Foundation challenged

amendments made to the Foundation’s organizational documents in 2001. The amendments

were adopted without approval of the Convention or its Executive Board, and had the effect of

eliminating the Convention’s and Executive Board’s oversight and approval rights under the

1994 charter. Count VII sought a declaratory judgment, Count VIII sought “rescission and

restitution,” and Count IX sought a declaration that the statutes under which the Foundation

obtained ex parte circuit court approval of the 2001 amendments were unconstitutional.

       The circumstances giving rise to the Convention’s claims against the Foundation are as

follows. The Foundation filed an ex parte petition in the circuit court on October 1, 2001,

seeking court approval of Articles of Acceptance changing the Foundation’s status from a

Religious and Charitable Association under Chapter 352 of the Revised Statutes, to a Chapter

355 Nonprofit Corporation (hereinafter “First 2001 Amendment”). See §§ 352.070,

355.020.1(2), RSMo. The Foundation submitted the First 2001 Amendment to the circuit court

without prior approval of the Convention or its Executive Board. By converting to a nonprofit

corporation under Chapter 355, the Foundation would cease to be governed by Chapter 352, and

would no longer be subject to court supervision.

       The circuit court issued the requested decree approving the First 2001 Amendment. The

Foundation thereafter filed Articles of Acceptance with the Secretary of State, and on October 9,

2001, the Secretary of State accepted the Foundation as a Missouri Nonprofit Corporation

subject to Chapter 355. See § 355.020.2, RSMo. The First 2001 Amendment retained the


       4
                 The Fifth Amended Petition also asserted claims against the Foundation in Count X
(prima facie tort), and Count XVIII (civil conspiracy). The Convention voluntarily dismissed Count X,
and Count XVIII was dismissed by the circuit court in an order which is not at issue in this appeal.


                                                   5
substantive rights of the Convention expressed in the 1994 Charter, including the consent

provision.

       On the following day (October 10, 2001), the Foundation filed amended articles of

incorporation with the Secretary of State (the “Second 2001 Amendment”). The Second 2001

Amendment eliminated the consent provision, and also eliminated the Convention’s and the

Executive Board’s rights: to control the appointment and removal of the Foundation’s Trustees;

to receive quarterly reports; to receive the Foundation’s net assets in the event of the

Foundation’s dissolution; and to approve the encumbrance of the Foundation’s property and the

distribution of undesignated funds. The Second 2001 Amendment provided that the

Foundation’s Board of Trustees would be “self-perpetuating.” Neither the Convention nor its

Executive Board were given the opportunity to review or approve of the Second 2001

Amendment prior to its adoption. At its October 2001 annual meeting, the Convention formally

disapproved of the Second 2001 Amendment. Although the Convention requested that the

Foundation rescind the Second 2001 Amendment, the Foundation refused to do so.

       In Count VII, the Convention claimed, inter alia, that the 2001 Amendments violated the

terms of the Foundation’s governing documents, the terms of the statutes governing the

Foundation’s operations, and the Convention’s contractual rights (or its rights as an intended

third-party beneficiary) under the 1994 charter. Count VII also alleged that the 2001

Amendments were procured by fraud on the circuit court and on the Secretary of State. Count

VII additionally alleged that the Foundation improperly adopted “golden parachute” contracts to

compensate its management if Convention-elected Trustees regained control of the Foundation,

and contended that the Foundation’s bad-faith conduct justified an award of attorney fees.




                                                  6
        Count VII sought a declaration, among other things, that the Convention’s rights under

the 1994 charter, including its rights to consent to charter amendments, were legally enforceable;

that the Foundation’s actions “purporting to extinguish the Convention’s rights” were unlawful;

that the 1994 charter remained in effect; that the authorized Trustees of the Foundation were the

Trustees elected by the Convention; and that the “golden parachute” agreements were void and

unenforceable.

        In Count VIII of its petition, the Convention pleaded in the alternative that, if the

Convention was not entitled to enforce its rights under the 1994 charter, then the Convention was

entitled to rescission of the charter, restitution of certain property, and rescission of a lease

agreement executed in 1998. In Count IX, the Board sought a declaration that §§ 352.060,

352.070, and 355.020, RSMo are unconstitutional because they permit an entity like the

Foundation to change its status from a Chapter 352 to a Chapter 355 corporation without

requiring notice to parties whose rights are affected by the conversion.

        The Convention subsequently moved for partial summary judgment. On December 31,

2010, the circuit court (Judge Paul Wilson) entered a 32-page judgment granting the

Convention’s motion, and certified the judgment as a partial final judgment under Rule 74.01(b)

(the “2010 Judgment”). On May 13, 2011, the court (Judge Byron Kinder, to whom the case had

been reassigned) modified the 2010 Judgment to stay the court’s ruling until appeals had been

exhausted, but otherwise adopted the 2010 Judgment, including the Rule 74.01(b) certification

(the “2011 Judgment”). Repeating language from the 2010 Judgment, the 2011 Judgment finds

that, despite the complexity of the case, a “simple truth” was apparent:

        [T]he unavoidable and uncontested fact is that – prior to the Foundation’s actions
        in October of 2001 – the Convention had an absolute and unqualified right to
        approve or reject all amendments to the Foundation's Charter (and, later, the
        Foundation’s Articles of Incorporation) before those amendments could take



                                                   7
       effect. In October of 2001, the Foundation deliberately, repeatedly, and
       surreptitiously ignored the Convention’s right solely for the purpose of
       circumventing and, ultimately, eliminating it.

       The 2010 and 2011 Judgments concluded that the First 2001 Amendment was knowingly

and purposefully made in violation of the Foundation’s 1994 Charter, and that the Second 2001

Amendment was knowingly and purposefully made in violation of the Foundation’s October 9,

2001 Articles. The Judgments voided both Amendments, and ordered the Foundation to file a

notice in the record of the 2001 ex parte proceeding, and notify the Secretary of State, that the

Amendments had been declared void. It further ordered any Director or Trustee who took office

as a result of the Amendments to forfeit his or her office, and declared that any vacancies on the

Foundation’s Board of Trustees would be governed by the 1994 Charter. The Judgments further

ordered that the Foundation pay the “the Convention’s costs and attorney’s fees in prosecuting

the claims that resulted in this Judgment and such additional costs and fees as the Convention

may incur in defending this Judgment or as a result of any additional proceedings called for in

this Judgment, with the amount of such fees to be determined in additional proceedings.” The

Judgments further held that the Foundation was barred from making any payments on alleged

“golden parachute” agreements between the Foundation and its management employees until

further hearings were held.

       Besides stating that the amount of attorney’s fees, and the validity of the “golden

parachute” agreements, would be decided in further proceedings, the 2010 and 2011 Judgments

also explicitly stated that the Convention’s reliance on contractual principles in Count VII, and

the claims asserted in Counts VIII and IX, remained unresolved. In footnote 4 of the Judgments,

the circuit court observed:

       [T]he Court . . . rejects the Foundation’s assertion that the rights asserted (and
       now vindicated) in Count VII can only be analyzed as “contract” claims. True,
       the Charter and Articles from which the Convention’s rights arise are, in some


                                                 8
       sense, contractual and the Convention may be entitled to pursue a contractual
       theory of relief and obtain contractual remedies in addition to the relief granted
       herein. The Convention has additional counts still to be litigated in which those
       issues can be explored. In this Judgment, however, the Court grants the
       Convention declaratory relief (and other related remedies) only as to Count VII
       and solely on the ground that the Foundation violated its Charter (and articles)
       and that the Convention has the right to sue to enforce the provisions violated and
       obtain a fair remedy for the Foundation’s actions. It has not been necessary for
       the Court to evaluate Count VII under a contract analysis, though the Court would
       have reached the same conclusions and granted the same relief had it done so.

Similarly, footnote 7 of the Judgments stated:

              As noted above, the Convention has [sic] also has pending Counts based
       upon contractual claims and seeking contractual remedies. Other than the facts
       forming the uncontested basis for this Judgment and the Court’s legal
       conclusions, which will be law of this case until reversed or vacated on appeal,
       nothing in this Judgment should be taken as either favoring or prohibiting such
       Counts or such remedies.

       The Foundation appealed. This Court dismissed the appeal, finding that the 2011

Judgment was not an appealable partial final judgment, because it did not fully and finally

resolve a distinct claim or “judicial unit.” 380 S.W.3d 599. We reached the conclusion that

appellate jurisdiction was lacking for three reasons. First, the 2011 Judgment explicitly stated

that further proceedings would be required with respect to two remedial issues under Count VII:

the amount of the Convention’s recoverable attorney’s fees, and the validity of the “golden

parachute” agreements the Foundation entered with certain key employees. Id. at 605. Second,

we emphasized the Judgment’s statements that contractual claims remained pending, and might

entitle the Convention to “obtain contractual remedies in addition to the relief granted.” Id. at

606. Because the Judgment specifically deferred ruling on attorney’s fees, “golden parachute”

agreements, and contract theories, we held that “the partial summary judgment did not fully

dispose of the legal issues the [Convention] raised within Count VII.” Id. Third, we held that,

“even if we found that the partial summary judgment was final as to Count VII,” the Judgments

could still not be read as resolving a “distinct judicial unit,” because Count VII “arose from the


                                                 9
same set of facts, and the same transactions and occurrences,” as Counts VIII and IX, which the

2011 Judgment did not resolve. Id. The case was remanded for further proceedings.

       On remand, the circuit court (Judge Frank Conley) issued two rulings on June 6, 2014: a

twelve-page order determining the amount of the Convention’s recoverable attorney’s fees; and

an eleven-page document denominated “Final Judgment” (the “2014 Judgment”). After

recounting the history of the 2010 and 2011 Judgments, and this Court’s dismissal of the appeal,

the 2014 Judgment unambiguously states the circuit court’s intent to resolve all finality issues,

and make the judgment subject to immediate appeal:

               This Court has taken all “further proceedings” contemplated in the [2011]
       Judgment, and mandated by the Court of Appeals. The case is ready for full and
       final judgment, and not just partial summary judgment.

       The 2014 Judgment states that the circuit court “has complied fully with the requirements

of the mandate and opinion of the appellate court, but has not gone beyond what was mandated.”

Thus, the court stated that it would not reconsider issues which had previously been resolved by

Judges Wilson and Kinder in the 2010 and 2011 Judgments, since this Court “did not direct the

trial court to reopen the summary judgment proceedings, to re-litigate any issues, or to reconsider

any rulings.” Instead, the circuit court read our mandate as directing “that the trial court must

state clearly that all factual and legal issues in the judicial unit comprised by Count VII (and

perhaps by Counts VIII and IX) are resolved by the judgment, without need for future

proceedings to resolve them. The Court is prepared to, and does hereby make such a

declaration.”

       The 2014 Judgment then proceeds one-by-one through the unresolved issues identified by

this Court’s opinion. The Judgment first notes that, in the separate order issued on the same day,

the court had found that the facts warranted an award of attorney’s fees, and had determined the

amount of the attorney’s fees the Convention was entitled to recover. The Judgment then states


                                                 10
that, with respect to “golden parachute” agreements, the Convention had dismissed its claims

“based on assurances by defense counsel that there had been no such payments.” “To avoid

confusion,” the court entered judgment dismissing the “golden parachute”-related claims with

prejudice, and struck a paragraph from the 2011 Judgment which enjoined the Foundation from

making payments under any “golden parachute” agreements pending further order. Next, the

court struck the language of footnote 4 suggesting that the Convention could seek additional

relief on a contract theory, noting that “the deleted sections are now moot, as [the reference to

“additional counts to be litigated”] seem[s] to pertain to the attorneys’ fees and golden

parachutes issues in Count VII, and other claims in Count VIII and IX, all of which are otherwise

disposed of herein.” The court also altered language in footnote 4 stating that “[i]t has not been

necessary for the court to evaluate Count VII under a contract analysis,” modifying that language

to read: “[i]t has not been necessary for the court to explain its holding regarding Count VII

under a contract analysis.” (Emphasis added.) The court explained this emendation by stating

that “[i]t seems clear that Judges Wilson and Kinder engaged in an analysis involving contract

law principles in reaching a conclusion, but the Amended Judgment does not depend upon

‘contract analysis’ alone to explain or justify its holding.” Finally, the 2014 Judgment states that

Counts VIII and IX would be dismissed as moot, since “[b]oth of these were alternative theories

which would have been reached only if the Court had ruled against [the Convention] on Count

VII.”

        The Foundation once again appeals.




                                                 11
                                                 Discussion

                                                       I.

         The Foundation raises five Points on appeal. It first contends that this Court once again

lacks jurisdiction to hear the appeal, because the 2014 Judgment is not a final judgment resolving

all claims against all parties, and was not properly certified for appeal under Rule 74.01(b).

         First, we reject out of hand the Foundation’s contention that the circuit court believed it

was issuing a judgment which resolved all claims against all parties. To support this argument,

the Foundation seizes on the language from the 2014 Judgment stating that “[t]he case is ready

for full and final judgment, and not just partial summary judgment.” According to the

Foundation, while the circuit court may have thought it was entering a “full and final judgment”

resolving the entire litigation, it plainly failed to do so, since the Convention’s claims against

Missouri Baptist University, and against the Baptist Home, remain unresolved. See footnote 3,

above.

         The Foundation’s argument simply ignores the context in which Judge Conley issued the

2014 Judgment. The Judgment states, repeatedly, that it was being issued in response to our

2012 opinion, which dismissed an appeal from the 2011 Judgment because the claims against the

Foundation had not been fully and finally resolved. This Court’s 2012 opinion emphasizes, over

and over, that the 2011 Judgment could only be appealed if it had been properly certified as a

partial final judgment under Rule 74.01(b).5 The assumption underlying our entire opinion was


         5
                 Rule 74.01(b) provides:
                  When more than one claim for relief is presented in an action, whether as a
         claim, counterclaim, cross-claim, or third-party claim, or when multiple parties are
         involved, the court may enter a judgment as to one or more but fewer than all of the
         claims or parties only upon an express determination that there is no just reason for delay.
         In the absence of such determination, any order or other form of decision, however
         designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer
         than all the parties shall not terminate the action as to any of the claims or parties, and the


                                                       12
that the Convention had other claims, against other parties, which the 2011 Judgment had not

attempted to address. The only plausible reading of the 2014 Judgment is that it was intended to

fully and finally resolve only the Convention’s claims against the Foundation, and thereby

satisfy the requirements of Rule 74.01(b) to constitute an appealable – albeit partial – final

judgment. The fact that claims remain pending against Missouri Baptist University and the

Baptist Home is irrelevant to the question whether the judgment is final and appealable.

       The Foundation next argues that the 2014 Judgment fails to contain “an express

determination that there is no just reason for delay,” and that it therefore fails to meet Rule

74.01(b)’s requirements for a partial final judgment. While the 2014 Judgment does not

explicitly refer to Rule 74.01(b), and does not expressly find that there is no just reason for delay,

the 2011 Judgment makes the necessary findings. The 2014 Judgment makes clear that it is

intended to incorporate by reference the terms of the 2011 Judgment, and merely supplement and

modify that earlier judgment to address the finality concerns raised by this Court. The 2014

Judgment was not intended as a stand-alone ruling, separate and apart from the earlier judgment,

and it could not be read in that fashion. The 2014 Judgment makes clear at the outset that the

court was unwilling to “reopen” the dispositive rulings contained in the 2010 and 2011

Judgment, but that it instead adhered to the earlier rulings (even though it does not restate them).

The 2014 Judgment is plainly incomplete, standing on its own: most obviously, it does not

within its “four corners” address whether the First and Second 2001 Amendments lawfully

modified the Foundation’s charter, although that is the essence of the Convention’s claims

against the Foundation. Instead, it is apparent that the 2014 Judgment presupposes, and

incorporates, the holdings of the 2011 Judgment that the Foundation’s attempted amendments of


       order or other form of decision is subject to revision at any time before the entry of
       judgment adjudicating all the claims and the rights and liabilities of all the parties.


                                                    13
its governing documents were invalid. In addition, the 2014 Judgment makes very specific

revisions to the 2011 Judgment, deleting or modifying particular sentences or phrases.

Obviously, the exercise of modifying particular passages of the earlier judgment reflects the

circuit court’s intent in 2014 to reaffirm the earlier judgment as modified, even though the

court’s 2014 Judgment may not have set forth all of the earlier judgment verbatim.

       “It is the content, substance, and effect of the order that determines finality and

appealability.” ABB, Inc. v. Securitas Sec. Servs. USA, Inc., 390 S.W.3d 196, 200 (Mo. App.

W.D. 2012). “[I]f the combined effect of several orders entered in a case, including an order

denominated ‘final judgment,’ is to dispose of all issues as to all parties, leaving nothing for

future determination, then the collective orders combine to form the ‘final judgment’ from which

an appeal can be taken.” RLI Ins. Co. v. S. Union Co., 341 S.W.3d 821, 828 (Mo. App. W.D.

2011) (emphasis in original); accord, DeGennaro v. Alosi, 389 S.W.3d 269, 274 (Mo. App. W.D.

2013). “We will not construe an order denominated ‘final judgment’ as having the per se effect

of vacating the trial court’s previously entered dispositive orders unless the final judgment

expresses the trial court’s intent to do so, or unless the peculiar circumstances of the case permit

no other reasonable conclusion.” Id. Although the 2014 Judgment may not explicitly state that

the 2011 Judgment was “incorporated by reference,” the multiple references, and specific

modifications, to the earlier judgment are sufficient to demonstrate the circuit court’s intent to

incorporate the earlier judgment. See DeGennaro, 389 S.W.3d at 274 (recital in later judgment

that circuit court had approved a stipulated parenting plan in an earlier order “was sufficient to

incorporate the prior order into the judgment”). In this case, the 2011 and 2014 Judgments

combine to form the partial final judgment which is subject to review in this appeal. Because the




                                                 14
2011 Judgment included the findings required by Rule 74.01(b), and that earlier judgment was

incorporated into the 2014 Judgment, the Rule’s requirements were satisfied.

        The Foundation also argues that this Court does not have authority to hear the appeal

because there is not a final judgment as to a distinct judicial unit. Specifically, the Foundation

argues that the circuit court failed to address allegations in Count VII that the Convention and the

Foundation had entered into a “contractual relationship” (or that the 1994 charter was a contract

of which the Convention was a third-party beneficiary), and that the Foundation’s First and

Second 2001 Amendments breached its contractual obligations.6

        As noted above, footnote 4 of the 2011 Judgment acknowledged that “the Convention

may be entitled to pursue a contractual theory of relief and obtain contractual remedies in

addition to the relief granted herein.” Our 2012 opinion found that the 2011 Judgment was not

final based (in part) on the judgment’s explicit recognition that the Convention might be able to

obtain additional relief on an unresolved contract-law theory. 380 S.W.3d at 606. The 2014

Judgment resolves any contract issue, however, by deleting the statement that the Convention

might be entitled to pursue additional relief on a contract theory. This deletion was more than

cosmetic. The 2014 Judgment declares that “all factual and legal issues in the judicial unit

comprised by Count VII . . . are resolved by the judgment, without need for future proceedings to

resolve them.” Moreover, the 2014 Judgment retains a provision of the 2011 Judgment, which

stated that “the Court denies all relief requested with respect to Count VII not granted herein or

made the subject of further proceedings.” Therefore, by deleting the statement in the 2011

Judgment that further proceedings were contemplated on the Convention’s contract-law claims,

        6
                  The Foundation also points to other paragraphs in Count VII which were purportedly
unresolved by the Circuit Court, which could be read to assert claims based on fraud or violation of
particular statutes. Whatever the theory, as explained below the 2014 Judgment plainly forecloses further
proceedings on Count VII of the Convention’s petition.


                                                   15
the 2014 Judgment makes clear that no further proceedings will occur with respect to any theory

alleged in Count VII of the Convention’s Fifth Amended Petition.7

        Although the circuit court did not conduct any further proceedings, or award the

Convention any further relief, with respect to any contract-law claim, it plainly ruled on that

claim fully and finally.8 Whether the court’s disposition of the contract-law claim was right or

wrong, the correctness of the trial court’s disposition does not affect our appellate jurisdiction;

indeed, if anyone was aggrieved by that ruling, it would be the Convention (to the extent it

believed it was entitled to additional or different relief on a contract-law theory).

        Point I is denied.

                                                   II.

        The Foundation’s second Point contends that the circuit court erred in entering judgment

for the Convention because the Convention lacks standing to sue.

        Adopting language from the 2010 Judgment, the 2011 Judgment makes the following

observation with respect to the Foundation’s standing arguments:



        7
                 We note that the 2014 Judgment does not explicitly modify or delete footnote 7 of the
2011 Judgment, which states that “the Convention has [sic] also has pending Counts based upon
contractual claims and seeking contractual remedies,” and that “nothing in this Judgment should be taken
as either favoring or prohibiting such Counts or such remedies.” The Foundation does not refer to this
footnote in making its (non-)finality arguments. Moreover, with respect to the Convention’s claims
against the Foundation, the only other “Count[ ] based upon [a] contract claim[ ] and seeking contractual
remedies” was Count VIII (seeking rescission and restitution), which is unambiguously dismissed as
moot by the 2014 Judgment. While it may have been preferable for the 2014 Judgment to expressly
delete footnote 7 of the 2011 Judgment, we do not interpret the survival of footnote 7 as preserving the
Convention’s rights to further litigate Counts VII and VIII, particularly since the Foundation has not
made this argument.
        8
                 We presume that the trial court found that further proceedings were unnecessary on any
contract-law claim, because the Convention had received all of the relief to which it was entitled on the
legal theories on which the court relied in issuing the 2011 Judgment. Cf. Bone v. Dir. of Revenue, 404
S.W.3d 883, 887-88 n.5 (Mo. banc 2013) (judgment was final although trial court failed to make explicit
factual findings or legal conclusions with respect to respondent-driver’s due process or equal protection
arguments, “because all requested relief was granted” on driver’s other claims).


                                                   16
        Like many of Defendants’ arguments, the collection of arguments under the
        general heading of “standing” are at their most persuasive when viewed
        myopically and without regard to their context. Stepping back, however, these
        arguments are – and must be – wholly without basis. If a non-profit corporation
        amends its articles of incorporation in plain violation of another’s right to approve
        or reject such amendments – and this amendment goes so far as to purport to
        eliminate that right in the future – can it really be the law in this state that the
        entity[ ] whose right was violated (and purportedly eliminated) cannot obtain
        relief in court? Does the Foundation genuinely contend that it answers to no one,
        except (perhaps) the Attorney General?

        A party has standing to seek declaratory relief if it “has a legally protectable interest at

stake.” Battlefield Fire Protection Dist. v. Springfield, 941 S.W.2d 491, 492 (Mo. banc 1997).

        As a general proposition members of the public and the class of a charity’s potential

beneficiaries lack standing to sue to allege that a charitable corporation or charitable trust is

being mismanaged; instead, “‘suits alleging mismanagement or misuse of public charitable funds

by a charitable corporation must generally be brought by the Attorney General.’” Burnside v.

Gilliam Cemetery Ass’n of Gilliam, 96 S.W.3d 155, 158 (Mo. App. W.D. 2003). The Missouri

Supreme Court explained the reasons for this limitation in State ex rel. Nixon v. Hutcherson, 96
S.W.3d 81 (Mo. banc 2003):

        The persons affected by such trusts are usually some or all of the members of a
        large and shifting class of the public. If any member of this class who deemed
        himself qualified might begin suit, the trustee would frequently be subjected to
        unreasonable and vexatious litigation. Often no individual can prove that he will
        necessarily benefit from the charity. All may be prospective or possible
        beneficiaries, but no one can be said to be a certain recipient of aid. In ultimate
        analysis it is the public at large which benefits, and not merely the individuals
        directly assisted. Obviously, there is good reason for vesting in a single authority
        the discretion and power incident to the enforcement of such trusts, rather than in
        leaving the matter to the numerous, changing, and uncertain members of the
        group directly to be aided.

Id. at 84 (citation omitted).




                                                  17
        “An exception to this general rule exists,” however, “where the litigant has a special

interest in the charity.” Burnside, 96 S.W.3d at 158.9

        The test to determine whether such an interest is special enough to confer
        standing is whether the person is entitled to receive a benefit under the trust that is
        not merely the benefit to which members of the public in general are entitled. A
        person also may have standing if he or she is entitled to a preference under the
        terms of the trust or if the person is a member of a small class of identifiable
        beneficiaries, or if he or she is certain to receive trust benefits. However, the
        mere fact that a person may in the discretion of the trustee become a recipient of
        the benefit under the trust does not entitle him to maintain suit for the
        enforcement of the trust.

Hutcherson, 96 S.W.3d at 84-85 (citations omitted).10

        The Foundation’s 1994 charter gave the Convention a “special interest” in the

Foundation’s operation and management. The charter stated that the Foundation was formed to

serve “as the trust services agency of the Missouri Baptist Convention.” The charter stated that

the Foundation’s Trustees were to be “nominated and elected in accordance with the procedures

and practices of the Nominating Committee of the Missouri Baptist Convention.” The charter

required the Foundation to make quarterly reports to the Executive Board to permit the Executive

Board to stay abreast of the Foundation’s operations. The charter prohibited the Foundation

from encumbering property, or distributing undesignated funds, without the Executive Board’s

prior approval. The charter also gave the Executive Board the right to receive the Foundation’s

        9
                  See also, Hardt v. Vitae Found., Inc., 302 S.W.3d 133, 137 (Mo. App. W.D. 2009) (“At
common law, only the Attorney General had standing to enforce the terms of a charitable gift. This rule
applied to gifts both to charitable trusts and charitable corporations and was made primarily to prevent
potential beneficiaries without a ‘special interest’ in the gift from ‘vex[ing]’ public charities with
‘frequent suits, possibly based on an inadequate investigation.’” (quoting Voelker v. St. Louis Mercantile
Library Ass’n, 359 S.W.2d 689, 695 (Mo. 1962)).
        10
                 The Foundation argues that, under Chapter 352, only a charitable association’s members
may sue to challenge the actions of the association’s board of trustees. In support of this argument, it
cites Pilgrim Evangelical Lutheran Church v. Lutheran Church, Mo. Synod, 661 S.W.2d 833 (Mo. App.
E.D. 1983); Komanetsky v. Mo. State Med. Ass’n, 516 S.W.2d 545 (Mo. App. 1974); and McDaniel v.
Frisco Employees Hosp. Ass’n, 510 S.W.2d 752 (Mo. App. 1974). None of those cases suggests that a
third party with a “special interest” in a charitable association lacks standing to challenge the actions of
the association affecting that special interest.


                                                     18
net assets on its dissolution. Perhaps most significantly, to safeguard the other rights granted to

the Convention and its Executive Board, the charter specified that it could only be amended

“upon receiving the approval of the Missouri Baptist Convention of such amendment,” based

upon the Executive Board’s “recommendation of approval.”11

        Based on the specific rights granted to the Convention and its Executive Board in the

charter, and the provision protecting those rights from unilateral extinguishment by the

Foundation, we find that the charter gave the Convention a “special interest” in the Foundation’s

operations. As the circuit court held, “[a]ny fair reading of the Charter . . . proves that the

Convention had a unique and authoritative relationship to the Foundation, elevating the

Convention’s interests into the ‘special’ class, i.e., above the interest of the public generally or

even that portion of the public that the Foundation generally was intended to serve.” Moreover,

this lawsuit challenges management decisions which directly affect the Convention’s special

interests; as the circuit court emphasized, the Convention’s claims against the Foundation are

“directed at preserving and protecting [the Convention’s special] rights and remedying the

Foundation’s purposeful violation of the same.” The nexus between the Convention’s “special

interest,” and the particular claims it is asserting in this action, demonstrates its standing to sue.12



        11
                  The fact that the Foundation was prevented from unilaterally extinguishing the
Convention’s rights by amending the charter is a critical distinction between this case and Executive
Board of Missouri Baptist Convention v. Windermere Baptist Conference Center, 280 S.W.3d 678 (Mo.
App. W.D. 2009), where we held that the Convention lacked standing to challenge amendments to the
articles of incorporation of another “breakaway” entity. In Windermere, we held that the Convention did
not have enforceable rights under Windermere’s organizational documents, “because Windermere’s
articles of incorporation were subject to unilateral amendment at any time.” Id. at 691.
        12
                The Convention also cites Farm & Home Savings & Loan Association v. Armstrong, 85
S.W.2d 461 (Mo. banc 1935), for the proposition that the Convention’s rights under the 1994 charter were
“a mere privilege.” Id. at 466. Farm & Home is not controlling here. It addressed a very different
question: whether the Missouri Baptist General Association was in a principal-agent relationship with
Hardin College, and was therefore liable for debts incurred by Hardin College, because of provisions of
the College’s charter which gave the Association various rights of oversight and control. Farm & Home


                                                  19
        The Foundation’s primary standing argument relies on provisions of Chapter 355 of the

Revised Statutes, specifically §§ 355.141 and 355.606. Those provisions are inapplicable here.

The Convention specifically challenged the First 2001 Amendment, whereby the Foundation

purported to accept the provisions of Chapter 355. The circuit court held that the First 2001

Amendment was unlawful and void, and it thereby nullified the Foundation’s attempt to make

itself subject to Chapter 355. We fail to see how the Foundation can “bootstrap” an argument

that Chapter 355 prevents the Convention’s suit, when the suit challenges the actions by which

the Foundation purportedly made itself subject to Chapter 355. In a similar vein, the Foundation

might argue that the Convention lacked a “special interest” in the Foundation’s operations,

because the Second 2001 Amendment eliminated the Convention’s rights derived from the 1994

charter. The obvious answer to such an argument, of course, would be that the Second 2001

Amendment could not defeat the Convention’s standing to challenge the Second 2001

Amendment itself. Any restrictions on third-party standing contained in Chapter 355 of the

Revised Statutes are irrelevant here.13

        The Foundation’s second Point is denied.

                                                     III.

        The Foundation’s third Point contends that the circuit court erred in granting summary

judgment on portions of Count VII because there were material facts in dispute.



does not address the Association’s ability to enforce its rights under the College’s charter, if the College
chose to disregard them; that, of course, is the issue here.
        13
                 We recognize that, at the time of its adoption of the Second 2001 Amendment, the
Foundation purported to be a Chapter 355 Nonprofit Corporation. As the trial court’s 2014 Judgment
recognizes in rejecting the Foundation’s Motion for Summary Judgment on Mootness, the voiding of the
First 2001 Amendment, and the restoration of the 1994 charter, “has the effect of voiding every other
change to the articles which has been attempted by the Defendant,” since none of those later amendments
comply with the consent provision, or with the requirement of § 352.070, RSMo that the circuit court
approve charter amendments.


                                                     20
       In its page-and-a-half argument on this Point, the Foundation identifies by number 31

paragraphs of the Convention’s Statement of Undisputed Facts which the Foundation

purportedly controverted, and lists an additional 20 paragraphs from its Statement of Additional

Material Facts in Dispute, which the Convention controverted. Based on these purportedly

disputed fact statements, the Foundation argues that summary judgment was inappropriate, and

must be reversed.

       The problem with the Foundation’s argument is that its Brief does not describe the facts

alleged in any of the listed paragraphs, and makes no argument concerning the materiality of the

factual statements it lists; instead, it merely identifies those factual statements by paragraph

number and record citation. Summary judgment is not precluded, however, merely because the

parties dispute some of the facts; the facts in dispute must be material to the legal basis on which

the movant seeks summary judgment. “Only genuine disputes as to material facts preclude

summary judgment. A material fact in the context of summary judgment is one from which the

right to judgment flows.” Goerlitz v. City of Maryville, 333 S.W.3d 450, 453 (Mo. banc 2011)

(emphasis added; citations omitted). “Only those factual disputes that might affect the outcome

of the case under the applicable law are considered ‘material’ for purposes of summary

judgment.” Tonkovich v. Crown Life Ins. Co., 165 S.W.3d 210, 214 (Mo. App. E.D. 2005).

       The circuit court’s entry of summary judgment depends on a limited number of facts:

that the Foundation adopted the 1994 charter; that the 1994 charter gave the Convention and its

Executive Board various rights, including particularly the right to approve charter amendments;

that the Foundation sought and obtained circuit court approval for the First 2001 Amendment,

which purported to accept the provisions of Chapter 355, without notice to, or the approval of,

the Convention or its Executive Board; and that the Foundation then adopted the Second 2001




                                                 21
Amendment, which purported to eliminate all of the Convention’s and Executive Board’s rights

derived from the 1994 charter, again without notice to, or approval from, the Convention or the

Executive Board. The Foundation does not contend that any of those facts are controverted, and

it identifies no other material fact, which was controverted, on which the circuit court’s ruling

depends. Without a more developed argument by the Foundation, Point III is denied.

                                                IV.

       The Foundation’s fourth Point argues that summary judgment was improper because the

Convention “failed to set forth undisputed facts to negate” a number of the Foundation’s

affirmative defenses.

       The 2011 Judgment dismissed the Foundation’s affirmative defenses with the following

explanation:

       Though the Foundation asserts twenty-seven so-called “affirmative defenses,”
       even a casual glance demonstrates that most of these are not “affirmative
       defenses” at all and some that might be are not supported by an adequate “short
       and plain statement of the facts” as required by Rule 55.08. Instead, most of these
       “affirmative defenses” are simply retreads of the same legal arguments advanced
       – and rejected – above. Others assert legal arguments that have been rejected in
       earlier appeals in this case or that are no longer tenable under current law (i.e.,
       attacks as to this Court’s “subject matter jurisdiction”). Finally, several of these
       “affirmative defenses” by their own terms simply do not apply to the
       Convention’s Count VII at issue in this motion. Suffice to say that the Court has
       reviewed each of these “affirmative defenses” and holds that none of them pose
       an obstacle to this Judgment in favor of the Convention based upon the
       uncontested material facts contained in the summary judgment record.

       Although the Foundation’s Brief lists and briefly describes each affirmative defense

which it contends the Convention failed to adequately address, it does not respond to the trial

court’s conclusion that its affirmative defenses were not adequately supported by a “short and

plain statement of the facts” on which the affirmative defense depended, as required by Rule

55.08. Unless the Foundation’s affirmative defenses complied with this pleading requirement,




                                                 22
the Convention was under no obligation to address them in its summary judgment motion. As

we recently explained:

               It is true that a plaintiff desiring a grant of summary judgment must
       establish a right to judgment as a matter of law, which includes the obligation to
       establish that there is no genuine dispute as to the existence of facts necessary to
       support a defendant's affirmative defense. This presumes, however, that an
       affirmative defense has been properly pled. Rule 55.08 requires a “pleading that
       sets forth an affirmative defense [to] contain a short and plain statement of the
       facts showing that the pleader is entitled to the defense . . . .” Bare legal
       assertions are insufficient to plead an affirmative defense. A pleading that makes
       a conclusory statement and does not plead the specific facts required to support
       the affirmative defense fails to adequately raise the alleged affirmative defense,
       and the alleged affirmative defense fails as a matter of law.”

Reverse Mortg. Solutions, Inc. v. Est. of Hunter, 479 S.W.3d 662, 668 (Mo. App. W.D. 2015)

(citations and internal quotation marks omitted).

       The trial court’s statement that the Foundation’s affirmative defenses were not adequately

pleaded was an independently-sufficient basis to reject those defenses. By failing to address this

independent ground for the circuit court’s rejection of its affirmative defenses, the Foundation

has failed to establish reversible error. See, e.g., Knight v. Con-Agra Foods, Inc., 476 S.W.3d
355, 358 (Mo. App. W.D. 2015) (quoting City of Peculiar v. Hunt Martin Materials, LLC, 274
S.W.3d 588, 590-91 (Mo. App. W.D. 2009)).

       In addition, although the Foundation briefly describes the defenses on which its argument

relies, it fails to identify the factual assertions relevant to these affirmative defenses which the

Convention failed to negate. The affirmative defenses identified by the Foundation

(Convention’s incapacity to contract; failure of consideration; Convention’s rights terminable at

will; failure to state a claim; the statute of frauds; failure to adequately allege elements of a

contract; adequate remedy at law) appear to raise principally legal, as opposed to factual, issues.

Although the Foundation’s argument under Point IV asserts that the judgment should be reversed

because the Convention’s “motion for partial summary judgment failed to set forth undisputed


                                                  23
facts to refute these affirmative defenses,” it is unclear what undisputed facts would have

responded to these defenses (or, seen from another perspective, what disputed facts prevented the

grant of summary judgment on these defenses). Once again, given the nature of the

Foundation’s argument, Point IV is denied.

                                                  V.

       The Foundation’s fifth and final Point argues that the circuit court erred in awarding the

Convention attorney’s fees, because this case does not involve the sort of “special

circumstances” which would justify a fee award.

       The Foundation’s challenge to the fee award is moot. In motions practice in this Court

concerning a stay pending appeal, the Foundation argued that a supersedeas bond was

unnecessary because no monetary relief was at issue on appeal. The Foundation explained:

       Respondents chose to settle all monetary aspects of their claims with the
       Foundation’s insurer. See Exhibit 1, December 19, 2014 Partial Settlement
       Agreement and Release. Therein, Respondents released the Foundation from all
       past, present, and future claims for any kind of money damages, attorneys’ fees,
       costs, or other type of monetary award. Id. at pp. 2-3. Accordingly, the “Final
       Judgment” no longer has a monetary component, and Respondents’ arguments
       and case law concerning stays of money judgments are irrelevant.

Further, the Foundation represented in later correspondence to the circuit court that “Counsel for

[the Convention] is correct that the claim for attorney fees has been compromised . . . .”

       Given the Foundation’s own representation to this Court that the Convention has

“released the Foundation from all past, present, and future claims for . . . attorneys’ fees,” and its

representation to the circuit court “that the claim for attorney fees has been compromised,” there

is presently no live dispute between the parties concerning the Convention’s entitlement to

attorney’s fees. The issue is moot, and we will not address it. Cf. City of O’Fallon v.

CenturyLink, Inc., No. ED102562, 2016 WL 1229894, at *5 (Mo. App. E.D. March 29, 2016)

(appellant’s voluntary satisfaction of judgment for attorney’s fees mooted appeal of fee award).


                                                  24
        At oral argument, the Foundation argued that, despite the Convention’s release of its

attorney’s fee claim, the Foundation was nevertheless aggrieved by the circuit court’s factual

findings that the Foundation had engaged in acts of intentional misconduct which constituted

“special circumstances” justifying a fee award. Without a live dispute as to the relief ordered by

the circuit court, however, the Foundation’s disagreement with the court’s factual findings is not

sufficient to give it standing to appeal.

        In a similar circumstance, this Court has held that a party who disputed the circuit court’s

factual findings, but not its judgment, did not have standing to appeal. In Wright v. Rankin, 109
S.W.3d 696 (Mo. App. S.D. 2009), the circuit court denied relief to plaintiffs under the Sunshine

Law, based on its conclusion that certain public officials had not intentionally violated the

statute. Although that judgment was affirmed on appeal, the officials sought appellate review of

the circuit court’s statement that the officials “‘violated the terms and provisions of the

“Sunshine Law” . . ., but that those violations were not purposely.’” Id. at 699 (quoting circuit

court’s judgment). The Court held that the officials were not “aggrieved,” and therefore had no

standing to challenge the trial court’s conclusions, where they did not challenge the relief

ultimately afforded by the court.

                At oral argument, defendants suggested the language of the trial court
        could be perceived by the public as a determination that defendants’ actions had
        not been in accordance with requirements of Chapter 610; that this possibility
        warranted this court’s review of the trial court’s findings of fact and conclusions
        of law. The language about which defendants complain prefaced the trial court
        adjudication that no intentional violation of the Sunshine Law occurred and that
        plaintiffs’ request for imposition of civil sanctions pursuant to § 610.027.3 was
        unwarranted. That determination was favorable to defendants. The judgment that
        was rendered was, in effect, a judgment for defendants.

                Public perception that a judicial act has a meaning other than the legal
        determination it manifests is a remote consequence, not a grievance for which
        appellate review lies. As used in § 512.020, “aggrieved” means “suffering from
        an infringement or denial of legal rights.” The judgment does not infringe on or
        deny defendants’ legal rights. Defendants are not aggrieved parties for purposes


                                                 25
       of appeal. This court, therefore, lacks jurisdiction to consider the issue defendants
       attempted to raise. Their appeal will be dismissed.

Wright v. Rankin, 109 S.W.3d 696, 699-700 (Mo. App. S.D. 2003); see also Webster v. Otwo I,

Inc., 296 S.W.3d 501, 505 (Mo. App. W.D. 2009) (defendant which obtained dismissal with

prejudice of personal-injury action on the basis of plaintiffs’ lack of standing could not obtain

appellate review of dicta in circuit court’s judgment that another party might have standing to

pursue the same claims in the future); McKnight v. Midwest Eye Inst., 799 S.W.2d 909, 918-19

(Mo. App. W.D. 1990) (plaintiff-employee who obtained ruling that restrictive covenant in

employment agreement was unenforceable due to employer’s material breach of the agreement,

could not appeal from trial court’s finding that the restrictive covenant was otherwise valid).

       Given the Convention’s release of its attorney’s fee claim, the Foundation is no longer

aggrieved by the circuit court’s award of such fees, even though it may object to the findings

upon which that fee award was based. Point V is denied as moot.

                                            Conclusion

       The judgment of the circuit court is affirmed.




                                                      Alok Ahuja, Chief Judge
All concur.




                                                 26